 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jhon Nigel Brisken,                                 No. CV-18-00241-PHX-JJT (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Unknown Allen,
13                  Defendant.
14
15
16          On January 22, 2018, Plaintiff Jhon Nigel Brisken, who is confined in CoreCivic’s

17   Saguaro Correctional Center in Eloy, Arizona, filed a pro se civil rights Complaint pursuant
18   to 42 U.S.C. § 1983 (Doc. 1), alleging a First Amendment retaliation claim. On April 16,

19   2018, the Court screened Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915A(a) and

20   ordered Defendant Allen to answer (Doc. 8 at 12). The Court further ordered Plaintiff to
21   obtain a waiver of service or effectuate service upon Defendant Allen “within 90 days of
22   the filing of the Complaint or within 60 days of the filing of this Order, whichever is later,”

23   or the action may be dismissed (Id.). On July 11, 2018, service was returned unexecuted

24   for lack of sufficient information (Doc. 10).       The Court provided Plaintiff with an

25   additional service packet on December 21, 2018 and extended the time to effectuate service

26   of process for an additional sixty days from the filing of the Order (Doc. 26 at 4). Though
27   Plaintiff timely returned the service packet to the Clerk of Court, the United States Marshal
28   Service (“USMS”) did not receive the forwarded packet. The Court sent Plaintiff a third
 1   service packet on June 14, 2019 (Doc. 30). Plaintiff returned the service packet to the Clerk
 2   of Court on August 26, 2019. Service was returned unexecuted on October 18, 2019 with
 3   the notation: “Per Warden Secretary, subject Allen no longer works for facility.” (Doc. 37
 4   at 1).
 5            Under Fed. R. Civ. P. 4(m), “[i]f a defendant is not served within 90 days after the
 6   complaint is filed, the court – on motion or on its own after notice to the plaintiff – must
 7   dismiss the action without prejudice against that defendant or order that service be made
 8   within a specified time.” Defendant Allen has not been served, and the time for doing so
 9   has passed.     Where a prisoner fails to provide USMS with accurate and sufficient
10   information to effect service of the summons and complaint, a court’s sua sponte dismissal
11   of the unserved defendant is appropriate. Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.
12   1994) (quoting Sellers v. United States, 902 F. 2d 598, 603 (7th Cir. 1990)), abrogated on
13   other grounds by Sandin v. Connor, 515 U.S. 472 (1995).
14            IT IS ORDERED that Plaintiff either file an affidavit of service or show cause no
15   later than December 13, 2019 why his Complaint (Doc. 1) should not be dismissed without
16   prejudice for failure to timely serve Defendant Allen pursuant to Fed. R. Civ. P. 4(m).
17            Dated this 12th day of November, 2019.
18
19
20                                                      Honorable Eileen S. Willett
21                                                      United States Magistrate Judge

22
23
24
25
26
27
28


                                                  -2-
